PCIJ_AB_48_EasternGreenland_DNK_NOR_1932-08-03_ORD_01_IM_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE 1932.

Le 3 août.
Rôle général
nos 52 et 53.

 

STATUT JURIDIQUE DU TERRITOIRE
DU SUD-EST DU GROËNLAND

 

 

ORDONNANCE DU 3 AOÛT 1932
XXVme SESSION

1932

XXVth SESSION
ORDER OF AUGUST 3rd, 1932

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE 1932.
August 3rd.

"General list:

Nos. 52 and 53.

 

LEGAL STATUS
OF THE SOUTH-EASTERN TERRITORY
OF GREENLAND
277

PERMANENT COURT OF INTERNATIONAL JUSTICE 1932.
August 3rd.
General list:
Nos. 52 and 53.

ORDER. MADE ON AUGUST 3rd, 1932.

TWENTY-FIFTH SESSION.

August 3rd, 1932.

CASE CONCERNING THE LEGAL STATUS
OF THE SOUTH-EASTERN TERRITORY
OF GREENLAND

REQUEST FOR THE INDICATION OF INTERIM MEASURES
OF PROTECTION.

Before: MM. Apatci, President; GUERRERO, Vice-President ;
' Baron ROLIN-JAEQUEMYNS,. Count  ROSTWOROWSKI,
MM. FROMAGEOT, DE BUSTAMANTE, ALTAMIRA, ANZI-
LOTTI, Urrutia, Sir Cecir Hurst, MM. SCHÜCKING,
NEGULESCO, Jhr. vAN Eysinca, M. Wane, Judges ;
MM. Vocr and Zante, Judges ad hoc.

The Court,

composed as above,

after deliberation,

having regard to Articles 31, 40 and 41 of the Statute,
having regard to Articles 35 and 57 of the Rules of Court,

Makes the following Order:
AS REGARDS THE PROCEDURE AND THE FACTS:

Whereas, by an application dated July 18th, 1932, trans-
mitted to the Court by the Norwegian Chargé d’affaires at
The Hague by a letter of the same date, the Norwegian
Government has instituted proceedings against the Danish |
Government concerning the legal status of certain parts of
the South-Eastern territory of Greenland ;

13
SOUTH-EASTERN TERRITORY OF GREENLAND 278

Whereas it is stated in the application that, “by a Royal
Decree of July 12th, 1932, the Royal Norwegian Government
has placed the South-Eastern territory of Greenland situated
between latitudes 63° 40’ and 60° 30’ North under the sover-
eignty of Norway’; as “this step was taken to protect
Norwegian interests, since the Danish Government had previ-
ously informed the Norwegian. Government that it had
invested the leader of a Danish expedition to these territories
with police powers which were intended by the Danish Govern-
ment to be exercised, not only over Danish subjects but also
over Norwegian subjects” ; as “the Norwegian Government con-
siders it necessary at the same time to ask the Court to order
interim measures of protection in accordance with Article 41
of the Statute of the Court (see also Article 57 of the Rules)”;
and as, in support of this opinion, which is based on certain
statements which have appeared in the Danish Press, it is
alleged that “there is serious reason to fear that the Danish
Government may proceed. to acts of violence against Norwe-
gian nationals .... residing and exercising their calling in the
territory”? in question ;

Whereas the application requests the Court, not only “to
give judgment to the effect that the placing of the South-
Eastern territory of Greenland between latitudes 63° 40’ and
60° 30’ North under the sovereignty of Norway—effected by
the Royal Decree of July 12th, 1932—is legally valid, and that
accordingly the said territory is subject to the sovereignty
of Norway”, but also ‘‘to decide forthwith to order the Danish
Government, as an interim measure of protection, to abstain
in the said territory from any coercive measure directed against
Norwegian nationals” ;

Whereas, nevertheless, in his letter of July 18th, 1932,
transmitting the application to the Court, the Norwegian
Chargé d’affaires at The Hague requested the Court, in pur-
suance of instructions from his Government, “to defer its
decision upon the request for interim measures of protection,
should the Danish Government inform the Court that it will
not adopt coercive measures” ;

14
SOUTH-EASTERN TERRITORY OF GREENLAND 279

Whereas, on the other hand, by a letter also dated
July 18th, 1932, the Danish Minister at The Hague trans-
mitted to the Court an application submitting to the Court
a dispute between the Danish Government and the Norwe-
gian Government concerning Greenland ;

Whereas the aforesaid application refers to the Royal
Proclamation dated July 12th, 1932, by which “the Norwegian
Government declared that it had proceeded to occupy the
territory situated between latitudes 63° 40’ and 60° 30’ North
on the East coast of Greenland’; as the application requests
the Court “to give judgment to the effect that the promul-
gation of the above-mentioned declaration of occupation and
any steps taken in this respect by the Norwegian Govern-
ment constitute a violation of the existing legal situation and
are accordingly illegal and null and void”; and as, finally,
it is stated in the application that ‘the Danish Government
reserves the right to apply to the Court, under Article 41
of the Statute and Article 57 of the Rules of Court, should
circumstances require it, for the indication of interim measures
for the protection of the Danish Government’s rights” ;

Whereas, by a note dated July 22nd, 1932, signed by
the Danish Minister at The Hague, the Danish Government
communicated to the Court its observations on the afore-men-
tioned letter of the Norwegian Chargé d’affaires at The Hague;
as in its note the Danish Government declares that “the
Norwegian application for interim measures of protection”
“is without any justification” ; and as it is alleged in support
of this opinion that “neither last year nor in the present
year has anything whatever occurred which could justify the
Norwegian action’? and that “the Danish Government could
not be held responsible” for the statements which had appeared
in the Danish Press and which were adduced by the Norwe-
gian Government ;

Whereas, in consequence, the Danish Government asks the
Court “to dismiss the Norwegian request for interim measures
of protection as being purposeless and groundless” ; as, further-
more, in its note of July 22nd, the Danish Government
“points out that it has reserved its right to apply to the
Court for the indication of interim measures’ of protection in
case the persons whom the Norwegian Government has

T5
SOUTH-EASTERN TERRITORY OF GREENLAND 280

invested with powers, which the Danish Government regards as
entirely illegal and consequently as non-existent, or other
individuals, should act in a manner prejudicial to the legis-
lation for the protection of the Eskimos living in the territory
covered by the latest declaration of occupation, or if other
incidents should supervene” ; as, however, no application has
been made in virtue of this reservation ;

Whereas the said observations of the Danish Government
were duly communicated to the Norwegian Government without
giving rise to any action on the part of that Government ;

Whereas, by the terms of Article 57 of its Rules, “the
Court shall only indicate measures of protection after giving
the Parties an opportunity of presenting their observations
on the subject” ;

Whereas the Court decided, after deliberation, on July 22nd,

1032,

(a) to hold a public hearing on July 28th, 1932, when
an opportunity would be afforded to the Parties of
submitting orally their observations to the Court, such
observations to be briefly summarized in a document
handed in at the hearing;

(8) to admit, for the purposes of the proceedings on the
Norwegian request for the indication of interim measures
of protection, the judges ad hoc duly appointed by the
Parties, “having regard to the fact that in this case
the presence of judges ad hoc is not inconsistent with the
urgent nature of interim measures of protection” ;

Whereas the Parties, availing themselves of their right
under Article 31 of the Statute—the applicability of which
to this case had been recognized by the Court—had appointed
judges ad hoc for the purposes of the proceedings instituted
by the applications of July 18th, 1932; as the Norwegian
Government had appointed for that purpose M. Benjamin
Vogt, Norwegian Minister in London, and the Danish Govern-
ment M. Herluf Zahle, Danish Minister at Berlin ;

Whereas the Parties had chosen as their representatives
before ‘the Court for the purposes of the said proceedings,

16
SOUTH-EASTERN TERRITORY OF GREENLAND 281

the Norwegian Government : |

Agent: M. Bull, Norwegian Chargé d’affaires at The Hague ;
Agents and Advocates: MM. Arne Sunde, Advocate of the
Norwegian Supreme Court, former Minister of Justice, and
Per Rygh, Advocate of the Supreme Court; Counsel and
Advocate: M. Gilbert Charles Gidel, Professor at the Faculty
of Law of the University of Paris and the Ecolé libre des
Sciences politiques ; Expert: M. Adolf Hoel, Professor at the
University of Oslo; |

and

the Danish Government :

Agent: M. de Scavenius, Danish Minister at The Hague;
Agent, Counsel and Advocate: M. K. Steglich-Petersen,
Advocate of the Supreme Court of Denmark; Counsel and
Advocate: M. ‘Gustav Rasmussen, Doctor of Law, of the
Ministry for Foreign Affairs at Copenhagen ; |

Whereas on July 28th, 1932, the Court heard statements,
a reply and a rejoinder presented by MM. Rygh, Sunde,
Steglich-Petersen and Rasmussen, and duly received from the
Agents of the Parties the summaries of the said statements
which it had called for ;

Whereas, according to M. Rygh’s statement, the object
of the Norwegian request for the indication of interim meas-
ures of protection was to cause the Danish Government ‘to
abstain from any measures of violence or force against Nor-
wegian nationals’ in the territory in question ;

Whereas M. Sunde pointed out in his statement that the
object of the Norwegian request was “‘to prevent regrettable
events which it might be impossible to make good simply
by the payment of an indemnity or by compensation or
restitution in some other material form”; as he added that
in the view of the Norwegian Government “its action is
justified morally, legally and also politically, and the interim
measures which it asks the Court to indicate are in the
circumstances the best means of preventing any regrettable
incidents” ; and as, lastly, according to him, “there is no doubt
that the Court can comply with this request, its jurisdiction
not being limited by the Statute or by the Rules of Court”;

17
SOUTH-EASTERN TERRITORY OF GREENLAND 282

Whereas, at the conclusion of his speech, M.’ Sunde made
a declaration on behalf of the Norwegian Government, the
relevant portion of which reads as follows:

. Norway is of opinion that the two Parties should, pend-
ing ‘the Court’s decision, mutually respect each other’s point of
view. Norway, animated by the feelings of respect which ~
are due to the Court, declares herself entirely prepared for
her part to observe the attitude defined above, and to
_ abstain in the said territory from the use of any force against
the other Party, its nationals, their property and their rights.

The Norwegian Government accordingly agrees that the
request for the indication of interim measures of protection
which it formulated in its application of July 18th, 1932,
should be understood as referring equally to both Parties
to the present proceedings.”

Whereas, according to the statement by M. Steglich-Petersen,
“the Norwegian request for provisional measures has no
foundation in Article 41 of the Statute and Article 57 of
the Rules’—which deal only with the preservation of the
rights of one or other Party—seeing that, according to him,
Norway possesses no right in the territory in question capable
of forming the subject of a measure of protection; as,
according to this same statement, the Norwegian request
contemplates rather the prevention of incidents “likely to
aggravate or extend the dispute’, but as the obligation
to avoid such incidents is an independent obligation for the
Parties, both of whom have accepted the ‘General Act for
Conciliation, Judicial Settlement and Arbitration’ of Septem-
ber 26th, 1928; as, moreover, according to the statement of
M. Steglich-Petersen, the Norwegian Government had not
established that there was any real danger of incidents occur-
ring; as, lastly, the said statement concluded by requesting
the Court to ‘dismiss the application of the Norwegian Govern-
ment of July x8th, 1932, for provisional measures under
Article 41 of the Statute and Article 57 of the Rules”

Whereas M. Rasmussen concluded his statement by asking
the Court “to declare the request for interim measures sub-
mitted Py the Norwegian Government to be without fjusti-
fication’”’

18
SOUTH-EASTERN TERRITORY OF GREENLAND 283

Whereas it is common ground

(1) that there are in the territory covered by the applica-
tions of July r8th, 1932, a few Norwegian nationals, the
members of two hunting expeditions; that one of these Nor-
wegian nationals is invested by his Government with police
powers ; |

(2) that two Danish expeditions, consisting of a relatively
large number of pérsons including some invested with police
powers, are on their way to, or have already arrived in, the
said territory;

Whereas Norway claims that there are in the territory in
question no native inhabitants or nationals of countries other
than Denmark or Norway; as this fact is however disputed
by Denmark ;

Whereas, according to Norway, owing to the topographical
conditions of the territory in question, it is inevitable that
“the Norwegians and Danes residing or working on this coast
should frequently meet one another”; as however, according
to Denmark, “it is a+ question of immense areas and very
few persons, which will mean in practice that the Danish
authorities and the Norwegian subjects concerned will only
meet each other very rarely and quite accidentally” ;

Whereas Denmark has maintained and Norway has not
denied that Danish and Norwegian nationals, respectively
invested by their Governments with police powers, were
simultaneously present in another part of Eastern Greenland
in 1931, and that no incidents resulted therefrom ;

THE LAW,

As to Article 41 of the Statute:

Whereas, according to Article 41 of the Statute, “the Court
shall have the power to indicate, if it considers that circum-
stances so require, any provisional measures which ought to
be taken to reserve the respective rights of either Party”;

Whereas it is in principle arguable that such a power on
the part of the Court exists only in respect of a dispute

19
SOUTH-EASTERN TERRITORY OF GREENLAND . 284

already submitted to it; but as the Court is not now called
upon to decide this question concerning the interpretation
of its powers, since there has already been regularly sub-
mitted to it—either by Denmark or by Norway, or by both—
a dispute between Norway and Denmark concerning the legal
status of the South-Eastern territory of Greenland; as this
dispute arises out of the above-mentioned Royal Norwegian
Decree of July 12th, 1932; and as the subject of the dispute
is the legal validity of the occupation proclaimed in the said
Royal Decree, “Norway being of opinion that the occupation
is valid and lawful, whilst Denmark holds the opposite view” ;

Whereas, moreover, the Court is satisfied that it may pro-
ceed to indicate interim measures of protection both at the
request of the Parties (or of one of them) and proprio motu ;
but as the Norwegian request for interim measures of pro-
tection must first be examined, leaving the question whether
measures should if necessary be indicated proprio motu to be
determined subsequently ;

As to the Norwegian request for interim measures of protection :

Whereas, with reference to the Norwegian request, the Court
has ruled that ‘the object of the measures of interim protec-
tion contemplated by the Statute of the Court is to preserve
the respective rights of the Parties pending the decision of
the Court”, in so far, that is, as the damage threatening these
rights would be irreparable in fact or in law;
= Whereas, however, it has been argued that, under Article 41
of the Statute, the Court is also competent to indicate interim
measures of protection for the sole purpose of preventing
regrettable events and unfortunate incidents ;

Whereas, in the present case, there is no occasion for the
Court to take a final stand upon this controversy as to inter-
pretation, seeing that, from either point of view, it arrives
at the same result; «7

Whereas, in fact, from the. standpoint previously adopted
by the Court it is to be observed that the Norwegian request
for the indication of interim measures of protection as formu-
lated both in the application of July 18th and at the hearing

+

20
SOUTH-EASTERN TERRITORY OF GREENLAND 285

of July 28th, 1932, is not based on the plea that the action
which the Norwegian Government asks the Court to prevent
would prejudice some recognized or alleged Norwegian right ;

Whereas, moreover, the incidents which the Norwegian
Government aims at preventing cannot in any event, or to
any degree, affect the existence or value of the sovereign
rights claimed by Norway over the territory in question, were
these rights to be duly recognized by the Court in its future
judgment on the merits of the dispute; and as these are the
only rights which might enter into account ;

Whereas, accordingly, so far as concerns the Norwegian
request for the indication of interim measures of protection,
no Norwegian rights the protection of which might require
the indication of such measures, are in issue;

Whereas, even adopting the broader interpretation of Arti-
cle 41 of the Statute, there would seem to be no occasion to
fear that the incidents contemplated by the Norwegian request
will actually occur ; |

Whereas, in its note of July 22nd, 1932, the Danish Govern-
ment has in fact declared that it will “maintain .... as it
has hitherto done” its attitude of “allowing Norwegian sub-
jects every freedom to engage in their callings on the East
coast of Greenland afforded them by this Convention” (sci.
the Danish-Norwegian Convention of July 9th, 1924, concerning
Eastern Greenland); as, according to the statement made in
Court by M. Steglich-Petersen, this attitude also covers Nor-
wegians formally invested with police powers; as, according to
the same statement, the Danish Prime Minister has publicly
stated ‘‘that he dissociates himself from all kinds of retal-
jatory measures’; finally, as, according to M. Rasmussen’s
statement, ‘‘so long as Norwegian nationals sojourning in the
zone contemplated by the Norwegian request, under the
terms of the 1924 Convention, do not themselves provoke
incidents, there is no reason to suppose that such incidents
will arise’ ;

2I
SOUTH-EASTERN TERRITORY OF GREENLAND 286

Whereas, on the other hand, according to the announcement
made by M. Rygh at the hearing on July 28th, the Norwegian
Government has given the Norwegian national invested with
police powers in the territory in question instructions to the
following effect :

“After having conferred with the Ministry of Justice, you
are informed that your police powers which extend also to
foreigners must be exercised with the utmost tact. Parti-
cular consideration must be shown to Danish nationals. No
obstacle must be placed in the way of Danish expeditions
-which keep within the terms of the Convention of 1924
concerning Eastern Greenland, a Convention which remains in
force. The Ministry reminds you of the importance, from
the point of view of the international position of Norway,
of avoiding complications. In case any special difficulties
arise you will ask for instructions by telegraph. You are
requested to acknowledge the receipt of these instructions
by telegram.”

Similarly, whereas the declaration made on behalf of the ©
Norwegian Government by M. Sunde at the same hearing
and reproduced above contains the following passage:

“Norway, animated by the feelings of respect which are
due to the Court, declares herself entirely prepared for her
part to .... abstain in the said territory from the use of any
force against the other Party, its nationals, their property
and their rights”; -

Whereas, doubtless, on the one hand, the Danish declar-
ations reproduced above have always been accompanied by
reservations regarding the taking by the Danish authorities
of action designed to ensure the maintenance of order in
the territory in question, in regard both to the native popu-
lation and to foreigners, as also the observance of the legis-
lation for the protection of the Eskimos; and as, on the
other hand, the Norwegian declaration of July 28th, which
was made on the assumption that the Court would ‘comply
with the Norwegian request for the indication of measures
of protection, presupposes reciprocity ;

Whereas, however, even in this form, these declarations,
taken together, are indicative of the existence in responsible
circles in both countries of a state of mind and of intentions
which are eminently reassuring ;

22
SOUTH-EASTERN TERRITORY OF GREENLAND 287

Whereas, moreover, these intentions having been officially
proclaimed before the Court, the latter must not and cannot
presume that the two Governments concerned might act
otherwise than in conformity with the intentions thus expressed ;

Whereas, furthermore, the Convention concerning Eastern
Greenland concluded between Denmark and Norway on
July oth, 1924, which remains in force, constitutes the law between
the Parties in so far as concerns the territory in question ;
as, according to the final protocol signed at Christiania on
January 28th, 1924, by the Danish and Norwegian delegations
entrusted with the drawing up of the said Convention, the
object of the latter is precisely to “prevent a dispute arising
in regard to points likely to give rise to a dispute”; this
Convention, which deals mainly with questions regarding
hunting, fishing, “taking possession of land for some useful
purpose”, and scientific and humanitarian work, presupposes
(Art. 3, para. 2) that Danish and Norwegian nationals in the
territories covered by the Convention (including the ter-
ritory covered by the Royal Norwegian Decree of July 12th,
1932) are, as regards hunting and fishing, subject to the legis-
lation of their respective countries ;

Whereas, finally, the dispute respecting the legal status of
the South-Eastern territory or Greenland has been specific-
ally submitted to the Court by the applications of July 18th,
1932, so that no act on the part of the said Governments
in the territory in question can- have any effect whatever as
regards the legal situation which the Court is called upon
to define ; as, accordingly, the Parties can have no interest in
causing acts to be performed likely to give rise to incidents ;

Whereas, under these conditions, and apart from the ques-
tion whether any Norwegian rights the preservation of which
would require the indication of interim measures of protection
are or are not in issue, the circumstances. mentioned in the
Norwegian request and in the oral: statements subsequently
made do not require such measures to be taken ;

As to indication by the Court proprio motu of interim measures
of protection :

Whereas, on the other hand, the Court must consider
whether or not there is ground for proceeding, proprio motu,

23
SOUTH-EASTERN TERRITORY OF GREENLAND 288

to indicate interim measures of protection in connection with
the two applications of July 18th, 1932, independently of the
Norwegian request to that effect ;

Whereas the Court intends now to deal simply and solely
with the dispute concerning the sovereignty over the portions
of South-Eastern Greenland covered by the Royal Norwegian
Decree of July 12th, 1932, and arising out of that Decree;

Whereas the rights which it might be necessary to pro-
© tect in connection with the proceedings instituted on July 18th,
1932, concerning South-Eastern Greenland are, accordingly,
solely such sovereign rights as the Court might, in giving
judgment on the merits, recognize as appertaining to one or
other of the Parties;

Whereas, at the hearing on July 28th, 1932, M. Steglich-
Petersen stated, on behalf of the Danish Government, “that .
in accordance with the natural regard’ due to the Court,
his Government does ‘not intend, as long as the case is
pending before the Court, to take any measures that are
calculated to change the legal status of the territory which is
the subject of the case”;

Whereas, on the same occasion, M. Sunde stated, on behalf
of the Norwegian Government, that, in the view of this
Government, “the two Parties should, pending the. Court’s
decision, mutually respect each other’s point of view”;

Whereas, having regard to the character of the. alleged
rights in question, considered in relation to the natural character-
istics of the territory in issue, even ‘measures calculated
to change the legal status of the territory” could not, accord-
ing to the finformation now at the Court’s disposal, affect
the value of such alleged rights, once the Court in its judg-
ment on the merits had recognized them as appertaining to
one or other of the Parties, and as, in any case, the conse-
quences of such measures would not, in point of fact, be
irreparable ; |

Whereas, moreover, both Parties are bound by the ‘General
Act for Conciliation, Judicial Settlement and Arbitration”
signed at Geneva on September 26th, 1928; as by the terms
of paragraph 3 of Article 33 of the said Act “the Parties
undertake” in particular “to abstain from measures likely to

24
SOUTH-EASTERN TERRITORY OF GREENLAND 289

aggravate or extend the dispute” ; as the interpretation and ap-
plication of that clause are subject to the compulsory jurisdiction
of the Court ; and as, in consequence, in the event of any infringe-
ment of these alleged rights, a legal remedy would be avail-
able, even independently of the acceptance by the Parties
of the optional clause referred to in Article 36, paragraph 2, of
the Statute; +

Whereas, in these circumstances, the safeguarding of the
alleged rights in question does not at present require that
the Court should, proprio motu, indicate any provisional
measures of protection,

THE COURT

(x) dismisses the request of the Norwegian Government,
dated July 18th, 1932, for the indication of interim measures
of protection ;

(2) reserves its right subsequently to consider whether
circumstances have arisen requiring the indication of provi-
sional measures in accordance with Article 41 of the Statute.

Done in French and English, the French text being author-
itative, at the Peace Palace, The Hague, this third day of
. August, one thousand nine hundred and thirty-two, in four
copies, one of which shall be deposited in the archives of the
Court and the others transmitted to the Royal Norwegian
Government, to the Royal Danish Government and to the
Council of the League of Nations respectively.

(Signed) M. ADATCI,
President of the Court.

(Signed) A. HAMMARSKJOLD,

Registrar of the Court.

25
